Title: To George Washington from Robert Morris, 29 May 1781
From: Morris, Robert
To: Washington, George


                        
                            Dear Sir
                            Philada May 29th 1781
                        
                        A Committee of Congress having communicated to me the distress of Your Army for want of Bread and shewn me a
                            Motion that had been made in Congress in Consequence thereof, but which was Committed in order to a Conference with me on
                            the Subject. I found myself immediately impressed with the Strongest desire to afford you Relief and also to avoid such
                            measures as are proposd in the said motion, such being calculated like too many others that have been adopted to procure
                            immediate relief, at the same time Sowing the seeds that never fail to produce plentifull Crops of future distresses and
                            disapointments, Not being prepared in my official Character with Funds or means of accomplishing the supplies you need, I
                            have wrote to Major Genl Schuyler and to Thomas Lowrey Esqr. in New Jersey requesting their immediate Exertions to procure
                            upon their own Credit 1000 bbls of flour each and to send the same forward in parcells as fast as procured to Camps
                            delivered to your Excellincys order and I have pledged my self to pay them in hard Money for the Cost & charges
                            within a Month Six Weeks or two Months, I shall make it a point to provide the Money being determined never to make an
                            engagement that cannot be fullfilled for if by any reasons I shou’d fail in this respect I will quit my Office as useless
                            from that Moment. I hope therefore the letters written will produce the flour very soon at Camp and I rather chose to
                            direct the delivery of it to Your Excellancys order than to send it into the hands of the Commissaries because there
                            are many assertions made (whether with Truth or not I do not pretend to decide at this time) that Provisions are not
                            delivered out with that Oeconomy which circumstances like ours require, and if you have any reason to suppose there is
                            foundation for such reports, perhaps it wou’d be time well spent to appoint an Officer to attend the receipt and delivery
                            of this flour. I desired the Gentn to have the weights marked on the head of every barrell in order that proper Account
                            might easily be taken thereof at Camp, and if the Superintendg Officer attends to this, to the quantity of Rations that
                            of right shou’d be delivered daily, sees that no more are given out, he will finally be able to ascertain the whole Account
                            and shew what the consumption is or ought to be, shou’d you think this matter worthy of your attention it is probable
                            that such a mode of Issuing under proper checks may now be devised and experimented as will lay the ground Work for future
                            regulation all which I only offer as hints which you will make use of or not, as your own situation and circumstances will
                            permit, but this is certain, we must introduce the Stricktest Oeconomy into the Issuing departments or the Army will for
                            ever be exposed to wants which are not less disgracefull than painfull. I sent the letters by Mr Govr Morris who promised
                            to call at Mr Lowrys House to enforce the execution of business there, & to send the Letter for Genl Schuyler to
                            your Excy that it might be forwarded by Express. I have the honour to be Dr Sir Your Excellys most Obedt 
                        
                            Robt Morris

                        
                    